Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-30, 32-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, none of the cited prior arts teach the feature of “…performing, by the cloud-based analytics platform, analytics comprising personal protective equipment recognition on one or more individuals within the surveillance area, based on the two-dimensional input data and the three-dimensional representation; determining, by the cloud-based analytics platform, based on the personal protective equipment recognition, whether the one 2or more individuals within the surveillance area are complying with proper safety protocols; and activating, by the cloud-based analytics platform, an alarm within the surveillance area to notify the one or more individuals responsive to determining that the one or more individuals are not complying with the proper safety protocols,” as recited in claim 21 and similarly recited in claim 32.
The rest of the dependent claims 22-30, 33-36 and 38-40 are allowed by virtue of their dependency from allowed claims 21 and 32.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488